             Case 1:20-cv-00929-RDB Document 2 Filed 04/09/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


    LEADERS OF A BEAUTIFUL STRUGGLE
    et al.,

                 Plaintiffs,                              Civil Action No. 20-929
         v.                                               TELEPHONIC ORAL
                                                          ARGUMENT REQUESTED
    BALTIMORE POLICE DEPARTMENT
    et al.,

                 Defendants.


       PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER & A
                        PRELIMINARY INJUNCTION

        PLEASE TAKE NOTICE that as soon as counsel may be heard, Plaintiffs, through

undersigned counsel, will move the Court for entry of a Temporary Restraining Order and a

Preliminary Injunction in the form attached and asking that this matter be set down for a hearing

to convert those temporary restraints into a Preliminary Injunction pursuant to Fed. R. Civ. P. 65

and Local Rule 65.1. In support of their motion, Plaintiffs submit the accompanying

Memorandum of Law in Support of Their Motion for a Temporary Restraining Order; the

declarations of Plaintiffs Leaders of a Beautiful Struggle (through Dayvon Love), Erricka

Bridgeford, and Kevin James; and the declaration of attorney Alexia Ramirez with attached

exhibits.*

        WHEREFORE, Plaintiffs respectfully request that this Court:

        1.      Grant this Motion for a Temporary Restraining Order and/or Preliminary



*
 Plaintiffs respectfully request that, given the restrictions in place surrounding the present
public-health crisis around the country and the geographic locations of Plaintiffs’ counsel, any
oral argument ordered by the Court take place telephonically.
              Case 1:20-cv-00929-RDB Document 2 Filed 04/09/20 Page 2 of 2



Injunction;

         2.      Enter the Proposed Order Granting Plaintiffs’ Motion for a Temporary

Restraining Order and/or Preliminary Injunction; and

         3.      Grant such other and further relief as justice may require.


 April 9, 2020                                         Respectfully submitted,

 Brett Max Kaufman*                                     /s/ David R. Rocah
 Ashley Gorski*                                        David R. Rocah (Bar No. 27315)
 Alexia Ramirez*                                       American Civil Liberties Union Foundation of
 Nathan Freed Wessler*                                   Maryland
 Ben Wizner*                                           3600 Clipper Mill Road, Suite 350
 American Civil Liberties Union Foundation             Baltimore, MD 21211
 125 Broad Street, 18th Floor                          T: 410.889.8555
 New York, NY 10004                                    F: 410.366.7838
 T: 212.549.2500                                       rocah@aclu-md.org
 F: 212.549.2654
 bkaufman@aclu.org
 agorski@aclu.org
 aramirez@aclu.org
 nwessler@aclu.org
 bwizner@aclu.org
 *
     pro hac vice application forthcoming              Counsel for Plaintiffs




                                                   2
